81 F.3d 147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Robert WILLIAMS, Plaintiff, Appellant,v.George VOSE, et al., Defendants, Appellees.
No. 95-2245.
United States Court of Appeals, First Circuit.
April 4, 1996.

Robert Williams on brief pro se.
Michael B. Grant, Senior Legal Counsel, Rhode Island Department of Corrections, on Memorandum in Support of Motion for Summary Disposition, for appellees.
Before TORRUELLA, Chief Judge, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Robert Williams, who is incarcerated in the High Security prison at the Adult Correctional Institution in Rhode Island, appeals from the district court's dismissal of his suit against state prison officials under 42 U.S.C. § 1983.   We affirm, substantially for the reasons given in the magistrate judge's report dated July 27, 1995, which the district court adopted as its decision.1  We add only the following comments.


2
1. The disciplinary board imposed a 30-day period of punitive segregation on Williams.   Thus, Sandin v. Conner, 115 S.Ct. 2293 (1995), is controlling, as the district court recognized, and dismissal of Williams' claim that his disciplinary hearing was conducted in violation of his due process rights was correct.2  Although Williams was subsequently reclassified and so apparently endured an additional period of segregation, he has not asserted any due process error in the classification proceeding which resulted in that separate period of segregation.   In the absence of any allegation of constitutional error in the classification proceeding, the district court had no obligation to consider whether Williams' subsequent segregation implicated a constitutional liberty interest.


3
2. Contrary to Williams' claim, the testimony before the magistrate judge on conditions at the Adult Correctional Institution included testimony on conditions at the High Security facility.


4
We affirm the judgment of the district court dismissing appellant's federal claims.   See Loc.  R. 27.1.   We modify the judgment below to dismiss appellant's state claims without prejudice.



1
 We hereby grant defendants' motion to summarily affirm the judgment below and deny Williams' motion to proceed in forma pauperis on appeal


2
 Consequently, the district court did not err in denying Williams' discovery requests, all of which sought material relevant to his due process claims